                                                                  ~ • 'J.-; Cr -4.
EPSTEIN
BECKER                                                             ~ -d,.1. ,Ai, t-- c,.r;
GREEN                                                                         ~                           ~~
Attorneys at Law

                                                                             cfiQ:i._~.
                                                                            ;;,'f-
Lauri F. Rasnick
t 212.351.4854
f 212.878.8600
                                                                                                               'L~ ;J.?A a.-

                                                                                       2/--'•..pl2-- 6-
LRasnick@ebglaw.com


                                                                 February 26,
    VIA ECF and FAX

    The Honorable Alvin K. Hellerstein                                                                               ( USDC SDN Y
    United States District Judge                                                                                     _DOCUMENT
    Southern District of New York
    500 Pearl Street
                                                                                                                       ELE~TRONICALLY FILED
    New York, New York 10007                                                                                        I D.()C#:
    T: (212) 805-0152                                                                                               I; DATE F-IL_E_D_:-rM'---+-.....;_-
    F: (212) 805-7942

              Re : Gray v. The New York and Presbyterian Hospital et al, 19-cv-01080 (AKH)

    Dear Judge Hellerstein:

            This firm represents Defendants in the above referenced matter. I write pursuant to Rule
    l(D) of the Court's Individual Rules of Practice to request that the status conference currently
    scheduled for 10:00 a.m. on March 6, 2020 be adjourned until after 12:00 p.m. that day or on a
    different day. I am requesting this adjournment as I am scheduled to speak at a bar association
    program on the morning of March 6. This is the third request to adjourn this status conference.
    Plaintiffs counsel consents to this request.

            Please also be advised that I am unavailable for a rescheduled conference on Friday March
     13 and Friday March 20, and the parties' mediation is scheduled for Friday March 27.

              Thank you for your consideration of this request.

                                                                                       Respectfully submitted,


                                                                                       Isl Lauri F. Rasnick
                                                                                       Lauri F. Rasnick




              Epstein Becker & Green , P.C .   I   875 Third Avenue   I   New York, NY 10022   I   t 212.351.4500   I   f 212. 878.8600   I ebglew.com
